*78OPINION OF THE COURT
Memorandum.
Ordered that the judgments of conviction are reversed, on the law, the accusatory instruments are dismissed and the fines, if paid, are remitted.
Following a nonjury trial that commenced on November 19, 2008 and concluded on November 21, 2008, the Justice Court rendered judgments on April 23, 2009 convicting defendant of “failing to affix a valid license plate and inspection sticker to a 1985 Chevrolet” (Code of Village of New Hyde Park § 139-39), “failing to affix a valid license plate and inspection sticker to a 1978 Oldsmobile” (Code of Village of New Hyde Park § 139-39), “failing to affix a valid license plate and inspection sticker to a 1967 Dodge” (Code of Village of New Hyde Park § 139-39), “parking a vehicle in his driveway which blocked a sidewalk” (Code of Village of New Hyde Park § 165-5 [A]), and two charges of parking a 1978 Oldsmobile on the sidewalk (Vehicle and Traffic Law § 1202 [a] [1] [b]). On appeal, defendant contends that there was an unreasonable delay in the court’s rendering of the verdicts. We agree and reverse.
The record establishes that there was a 151-day delay from November 21, 2008, when the trial concluded, to April 23, 2009, when the court rendered its verdicts. CPL 350.10 (3) (d) provides that in a single-judge trial of an information or a simplified information, after the introduction of evidence and the summations, if any, the court must then consider the case and render a verdict. It has been held that the court in a non-jury case must render its verdict within a reasonable period of time, and “[w]hat will be ‘reasonable’ must, of course, turn largely on the circumstances of the individual case” (People v South, 41 NY2d 451, 454 [1977]). In the case at bar, no complicated issues of fact were presented, no evidentiary questions or contested propositions of law remained to be resolved, and no posttrial submissions were sought or offered. Consequently, as a matter of law, the delay in this case was unreasonable (see South, 41 NY2d at 455; People v Malone, 22 Misc 3d 65 [App Term, 9th & 10th Jud Dists 2009] [42-day delay was held unreasonable in a speeding case]). Accordingly, the judgments of conviction are reversed and the accusatory instruments dismissed.
Molía, J.P, LaCava and Iannacci, JJ., concur.